Citation Nr: 1227156	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-35 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.  

2.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure.  

3.  Entitlement to service connection for a left arm disability, resulting in limited mobility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2010, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.  The record was held open for 60 days to allow for the submission of evidence.  As of this date, no additional evidence has been received.  

The issue of entitlement to service connection for a left arm disability, resulting in limited mobility, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  There is no probative evidence that demonstrates that the Veteran's hypertension is causally related to his active military service.

3.  There is no probative evidence that demonstrates that the Veteran's heart disorder is causally related to his active military service.  



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, nor may such a disability be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  A heart disorder was not incurred in or aggravated by active service, nor may such a disability be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the December 2007 and July 2008 letters.  In the letters, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions. 

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  The letters also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  In the present appeal, the July 2008 letter sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2011); 38 C.F.R. § 3.159 (2011).  In connection with the current claim on appeal, VA has obtained the Veteran's service treatment records, VA outpatient treatment records, and private medical records.  

Although an examination or an opinion was not obtained in connection with the Veteran's claims for entitlement to service connection for hypertension and a heart disorder, to include as due to herbicide exposure, the Board finds that VA was not under any obligation to provide an examination, as such is not necessary to make a decision on the claims.  Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2011). 

Here, the evidence does not indicate that the Veteran's claimed hypertension and heart disorder, to include as due to herbicide exposure, may be associated with his active service.  In this case, the Veteran has not brought forth sufficient evidence suggestive of a causal connection between the claimed hypertension and heart disorder, to include as due to herbicide exposure, and service.  The RO informed the Veteran that he would need medical evidence of a relationship between his claimed disabilities and service, and the Veteran has not provided such evidence nor indicated where such evidence may be found. 

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection.  Waters, 601 F.3d at 1278-79.  As discussed below, the only evidence indicating a possible association between the claimed disorders and service is the Veteran's claims for service connection and his generalized statements submitted throughout the pendency of his appeal.  Consequently, VA was not required to afford him an examination as to the etiology of his claimed disability.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2011); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
II.  Decision

At the December 2010 hearing, the Veteran testified that he developed hypertension and a heart disorder during his active service.  He explained that during his service in Vietnam, he was stationed aboard the U.S.S. Litchfield County.  While on the ship, the Veteran explained that it would dock in Da Nang, Vietnam, and Cao Lanh, Vietnam, to pick up supplies.  The Veteran asserted that while the ship was docked in Vietnam, he was exposed to Agent Orange.  See the Board hearing transcript, p.5.  The Veteran contends that his current heart disorder, to include hypertension, is a result of being exposed to Agent Orange while he was in the Republic of Vietnam during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West Supp. 2011).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011). 

A Veteran, who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a certain listed disability, shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange), unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii) (2011); McCartt v. West, 12 Vet. App. 164, 166 (1999). 

Effective August 31, 2010, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service: chloracne, or any other acneform disease consistent with chloracne; type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  [NOTE (3): For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.]

The aforementioned diseases shall become manifest to a degree of 10 percent or more anytime after service, except that chloracne, acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  For purposes of this section, the term, "herbicide agent" means a chemical or an herbicide used in support of the United States and Allied Military Operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West Supp. 2011); 38 C.F.R. § 3.307(a)(6)(ii) (2011).  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service include duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 501 (West Supp. 2011); 38 C.F.R. §§ 3.307, 3.313 (2011). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and finds that a preponderance of the evidence is against the grant of service connection for a heart disorder and hypertension.  VA outpatient treatment records and private treatment records show diagnoses and treatment for hypertension, non-ischemic cardiomyopathy, and atrial fibrillation.  As previously mentioned, the Veteran contends that he developed his hypertension and heart disorder as a result of herbicide exposure during his active service.  

As indicated above, the Veteran served in Vietnam during the Vietnam Era; hence, he is presumed to have been exposed to herbicide agents during such service.  However, hypertension, non-ischemic cardiomyopathy, and atrial fibrillation, secondary to hyperthyroidism are not among the diseases listed under 38 C.F.R. § 3.309(e), for which presumptive service connection based on herbicide exposure is available.  Therefore, there is no basis for a presumptive grant of service connection for hypertension, nonischemic cardiomyopathy, and atrial fibrillation here.  

The preponderance of the evidence is also against a grant of service connection for a heart disorder and hypertension on a direct basis.  Indeed, the Veteran has not asserted that he had symptoms of a heart disorder, to include hypertension, in service, nor is this shown by the evidence of record.  Rather, the service treatment records contain no complaints, diagnoses, or treatment relating to a heart disorder.  Upon discharge from service, clinical evaluation of the Veteran's heart was normal, as reflected on the January 1968 release from active duty (RFAD) report of medical examination.  

The first objective medical evidence that the Veteran suffered from hypertension and a heart disorder is shown in 2007, many years after service.  There is no objective medical evidence of record of the claimed disabilities during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  Such evidence is lacking in this case, and continuity of symptomatology after service is not demonstrated.  Furthermore, no medical professional has provided probative evidence linking the Veteran's hypertension and heart disorder to any aspect of the Veteran's active service, to include his presumed exposure to herbicides in service.  Therefore, there is no probative medical evidence suggesting a causal relationship between the Veteran's period of service and his current hypertension and heart disorder.  

The Board recognizes the sincerity of the arguments advanced by the Veteran that his hypertension and heart disorder are related to his service, to include as a result of herbicide exposure.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  However, both hypertension and heart disorder require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology, and the Veteran does not have any specialized training in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for entitlement to service connection for hypertension and a heart disorder, to include as due to herbicide exposure, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for a heart disorder, to include as due to herbicide exposure, is denied.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for a left arm disability, resulting in limited mobility.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes the duty to obtain the identified and available evidence needed to substantiate the claim. 

As previously noted, the Veteran is seeking service connection for a left arm disability, resulting in limited mobility.  At the December 2010 Board hearing, the Veteran testified that while in service, he injured his left arm after slipping on something in an engine room.  He explained that he "grabbed" all of his body weight on his left arm, which began to hurt.  The Veteran stated that since that time, he has endured left arm problems.  See the Board hearing transcript, p. 7.  He also testified that he was receiving treatment for his left arm disability.  See Board hearing transcript, p.9.  A review of the claims file shows that the most recent VA outpatient treatment records are dated July 2010.  On remand, current VA outpatient treatment records must be obtained and associated with the claims file.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  These records must be considered in deciding the Veteran's claim.  Therefore, as VA has notice of the existence of VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995). 

The Board also notes that the Veteran has not been provided a VA medical examination for his claimed left arm disability.  Under the Veterans Claims Assistance Act of 2000 (VCAA), the Secretary's duty to assist requires that he provide a VA medical examination to a claimant when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or, for certain disease, manifestation of the disease during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of the disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103(d); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2011). 

In this case, the Veteran's reports of continuity of symptomatology regarding his claimed left arm disability can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board also notes that the threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83; see also Haas v. Shinseki, 22 Vet. App. 385, 388-89 (holding that the "low threshold" was satisfied by the appellant's statement that "his disabilities . . . began in 1980 and [that] he received treatment at a VA hospital in Phoenix, Arizona").  However, in the absence of a competent medical opinion pertaining to whether the Veteran currently had a diagnosed disability consistent with his complaints, and if so, whether the etiology of the Veteran's disability is service related, the Board finds that the record does not contain sufficient information to make a decision on the claim.  In this regard, the Board notes that the Veteran is competent to state that he endured left arm problems after slipping in an engine room during his military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition.").  He is also competent to describe the symptoms he currently experiences.  Therefore, the Veteran should be scheduled for a VA examination of his left arm disability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of treatment from the VA Southern Nevada Healthcare System (VASNHS) in Las Vegas, Nevada.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

2.  Schedule the Veteran for the appropriate VA examination to determine whether there is a causal nexus between his active military service and his claimed left arm disability.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities associated with his left upper extremity, to include his left arm, to be present should be diagnosed.  For any diagnosed disability, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any disability had its origin in service or is in any way related to the Veteran's active service.  If no disability of the left upper extremity, to include the left arm, is present the examiner must state so.  A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


